


Exhibit 10.33


PZENA INVESTMENT MANAGEMENT, LLC
AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN
Form of Class B Unit-Based Agreement− Delayed Exchange
THIS PHANTOM DELAYED EXCHANGE CLASS B UNIT AGREEMENT ("Agreement") is made this
                 (the "Date of Grant") by and between Pzena Investment
Management, LLC, a limited liability company organized under the laws of the
State of Delaware (the "Company") and _________________ (the "Grantee").
WHEREAS, the Grantee's provision of services to the Company is considered by the
Company to be important for its growth;
WHEREAS, the Grantee has elected to receive a portion of Grantee’s annual bonus
award in the form of restricted share units in the Company pursuant to the Pzena
Investment Management, LLC Amended and Restated Bonus Plan (the “Bonus Plan”);
and
WHEREAS, the Committee has approved a grant of Class B Unit-Based Awards
pursuant to the Pzena Investment Management, LLC Amended and Restated 2006
Equity Incentive Plan (the "LLC Plan") to the Grantee, according to the terms
and conditions hereof;
NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth, and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto hereby mutually covenant and agree as follows.
All capitalized terms used but not defined herein shall have the respective
meanings given such terms in the LLC Plan.
Issuance of Units
The Company hereby grants to the Grantee ___________________ (______) Phantom
Class B Units (the “Phantom Delayed Exchange Units”), subject to all the terms
and conditions of this Agreement and all applicable terms and conditions of the
LLC Plan and the Bonus Plan. For purposes of this Agreement, "Phantom Delayed
Exchange Units" means all of such Phantom Class B Units, together with any units
or other securities issued in respect of or in replacement for such units as a
result of a corporate or other action such as a unit dividend, unit split,
merger, consolidation, reorganization or recapitalization.
Upon receipt by the Company of a copy of this Agreement duly executed and
completed by the Grantee the Grantee shall be deemed to have duly executed the
Operating Agreement and the Company shall recognize the Grantee as a beneficial
owner of the Phantom Delayed Exchange Units on its books and records.






--------------------------------------------------------------------------------



Vesting and Forfeiture of Phantom Delayed Exchange Units
All Phantom Delayed Exchange Units shall be unvested and subject to forfeiture
unless and until they become vested in accordance with the provisions of Section
5.6 of the Bonus Plan.
Following the vesting of the Phantom Delayed Exchange Units in accordance with
the provisions of this Agreement, the LLC Plan and the Bonus Plan, the Grantee
shall hold vested Delayed Exchange Units (the “Delayed Exchange Units”). For
purposes of this Agreement, "Delayed Exchange Units" means all of such Delayed
Exchange Units, together with any units or other securities issued in respect of
or in replacement for such units as a result of a corporate or other action such
as a unit dividend, unit split, merger, consolidation, reorganization or
recapitalization. Delayed Exchange Units shall remain subject to a Risk of
Forfeiture pursuant to Sections 5.07 and 6.02 of the Operating Agreement.
3.
Transfer of Delayed Exchange Units

The Phantom Delayed Exchange Units and the Delayed Exchange Units and any
beneficial interest therein, may not be sold, transferred, assigned, pledged,
encumbered or otherwise disposed of by the Grantee in any way at any time
(including, without limitation, by operation of law) prior to the Delayed
Exchange Date (as defined below) and unless permitted pursuant to the terms and
conditions of the Operating Agreement or as approved by the Managing Member.
4.
Additional Award Terms

4.1.    No Delayed Exchange Units may be exchanged pursuant to Exhibit B of the
Operating Agreement until the first Exchange Date established pursuant to
Exhibit B of the Operating Agreement on or after the seventh anniversary of the
date such Phantom Delayed Exchange Units vest and become Delayed Exchange Units
in accordance with the provisions of this Agreement and Section 5.6 of the Bonus
Plan for the exchange of such Delayed Exchange Units or for exchanges of Class B
Units by all Class B Members. All such Delayed Exchange Units shall be
exchangeable on such Exchange Date and any subsequent Exchange Date established
pursuant to such Exhibit B for the exchange of such Delayed Exchange Units or
for exchanges of Class B Units by all Class B Members, irrespective of the 15%
limitation referred to in paragraphs (a) and (b) of Section 2.02 of such Exhibit
B.


4.2.    Any and all Delayed Exchange Units, whether or not held by the Grantee
or any subsequent transferee, shall not be entitled to any benefits under the
Tax Receivable Agreement, dated October 30, 2007, by and among Pzena Investment
Management, Inc., the Company and the Continuing Members and Exiting Members
named on the signature pages thereto, and as amended on November 12, 2012.  This
Section 4.2 shall be treated as part of the Operating Agreement as described in
Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations.



2
        

--------------------------------------------------------------------------------



4.3.     Except as set forth in Section 4.2, (a) the Phantom Delayed Exchange
Units shall have the right to accrue an amount equivalent to dividend payments,
or any other right to receive payments or benefits in connection with any
undistributed earnings of the Company as a Delayed Exchange Unit would have,
pursuant to Section 5.5(c) of the Bonus Plan and (b) the Delayed Exchange Units
shall have the right to receive dividend payments, the right to receive any
payments or benefits in connection with any undistributed earnings of the
Company, and any payments or benefits in connection with a Change in Control of
the Company.


4.4.    The Delayed Exchange Units shall not be considered held by the Grantee
for purposes of determining the total number of vested and unvested Class B
units held by the Grantee under Section 2.02(a)(1) of Exhibit B of the Operating
Agreement.


5.
Tax Consequences

The Company makes no representation or warranty as to the tax treatment to the
Grantee with respect to the Grantee’s receipt of or exchange of the Phantom
Delayed Exchange Units and the Delayed Exchange Units.
6.
Compliance with Law

6.1.    The Grantee represents and warrants that he is acquiring the Phantom
Delayed Exchange Units and the Delayed Exchange Units of his own account for the
purpose of investment and not with a view to, or for sale in connection with,
the distribution of any such Phantom Delayed Exchange Units or Delayed Exchange
Units.
6.2.    The Grantee acknowledges and agrees that neither the Company nor any
agent of the Company shall be under any obligation to recognize any transfer of
any of the Phantom Delayed Exchange Units or the Delayed Exchange Units if, in
the opinion of counsel for the Company, such transfer is in violation of the
terms of this Agreement or the Operating Agreement or would result in violation
by the Company of any federal or state law with respect to the offering,
issuance or sale of securities.
7.
General Provisions

7.1.    This Agreement shall be governed and enforced in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.


7.2.    The Phantom Delayed Exchange Units and the Delayed Exchange Units are
granted pursuant to the LLC Plan and the Bonus Plan, and the Phantom Delayed
Exchange Units, Delayed Exchange Units and this Agreement are in all respects
governed by the LLC Plan and the Bonus Plan and subject to all the terms and
provisions thereof. By signing this Agreement, the Grantee acknowledges having
received and read a copy of the LLC Plan and Bonus Plan. This Agreement and the
applicable terms of the LLC Plan and Bonus Plan embody the complete agreement
and understanding among the parties hereto with respect to

3
        

--------------------------------------------------------------------------------



the subject matter hereof and thereof, and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. Except
as set forth in the LLC Plan and the Bonus Plan, this Agreement may only be
modified or amended in writing signed by the Company and the Grantee.
7.3.    The rights and obligations of each party under this Agreement shall
inure to the benefit of and be binding upon such party's heirs, legal
representatives, successors and permitted assigns. The rights and obligations of
the Company under this Agreement shall be assignable by the Company to any one
or more persons or entities without the consent of the Grantee or any other
person. The rights and obligations of any person other than the Company under
this Agreement may only be assigned in accordance with this Agreement and the
LLC Plan.
7.4.    No consent to or waiver of any breach or default in the performance of
any obligations hereunder shall be deemed or construed to be a consent to or
waiver of any other breach or default in the performance of any of the same or
any other obligations hereunder. Failure on the part of any party to complain of
any act or failure to act of any other party or to declare any party in default,
irrespective of the duration of such failure, shall not constitute a waiver of
rights hereunder and no waiver hereunder shall be effective unless it is in
writing, executed by the party waiving the breach or default hereunder.
7.5.    If any provision of this Agreement shall be held illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other severable provisions of this Agreement.
7.6.    The headings in this Agreement are for convenience of identification
only, do not constitute a part hereof, and shall not affect the meaning or
construction hereof.
7.7.    The Grantee agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.
7.8.    All disputes relating to, arising from, or connected in any manner with
this Agreement shall be resolved exclusively through final and binding
arbitration under the rules and auspices of JAMS pursuant to its Arbitration
Rules & Procedures. The arbitration shall be held in the Borough of Manhattan,
New York, New York. The arbitrator shall have jurisdiction to determine any
claim, including the arbitrability of any claim, submitted to him/her. The
arbitrator may grant any relief authorized by law for any properly established
claim. The interpretation and enforceability of this Section 7.8 shall be
governed and construed in accordance with the United States Federal Arbitration
Act, 9 U.S.C. § 1, et seq. The parties acknowledge that the purpose and effect
of this Section 7.8 is solely to elect private mediation and arbitration in lieu
of any judicial proceeding either party might otherwise have available in the
event of a dispute, controversy or claim between the parties. Therefore, the
parties hereby waive the right to have any such dispute heard by a court or
jury, as the case may be, and agrees that the exclusive procedure to redress any
and all

4
        

--------------------------------------------------------------------------------



disputes, controversies and claims will be mediation and arbitration. Nothing
contained in this Section 7.8 shall be construed to limit or otherwise interfere
in any respect with the authorities granted the Committee under the Plan,
including without limitation, its sole and exclusive discretion to interpret the
Plan and all awards granted thereunder (including pursuant to this Agreement).
7.9.    Nothing contained in this Agreement shall confer upon the Grantee any
right with respect to the continuation of his employment or other association
with the Company, or interfere in any way with the right of the Company, subject
to the terms of the Grantee's separate employment or consulting agreement, if
any, or provision of law or the Company's certificate of formation, as amended
from time to time, at any time to terminate such employment or consulting
agreement or otherwise modify the terms and conditions of the Grantee's
employment or association with the Company.
7.10.    This Agreement may be executed in one or more counterparts, each of
which when executed shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. In making proof of this
Agreement it shall not be necessary to produce or account for more than one such
counterpart.
7.11.    Where the context requires, pronouns and modifiers in the masculine,
feminine or neuter gender shall be deemed to refer to or include the other
genders.

5
        

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
month, day and year first set forth above.


PZENA INVESTMENT MANAGEMENT, LLC


By:    Pzena Investment Management, Inc.,
its Managing Member




By: ____________________________
Name:
Title:




GRANTEE




________________________________
Name:
Address:


    
    









6
        